DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Claim 18 states the use of SCR material for the washcoat, however the specification does not mention SCR material.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 11, 12, 14, 15, 17-29, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "midpoint of the wall" in claims 1, 11, and 12 is a relative term which renders the claim indefinite.  The term "midpoint of the wall" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what part of the wall is considered the midpoint as midpoint can refer to inside the wall, the surface of the wall, or some portion within the thickness.
Referring to claim 1, the limitation “average bulk porosity” is unclear. It is unclear if this is an average of a certain area or if the average covers the entire wall or walls.
Claim 1 recites the limitation "the bulk porosity" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the average bulk porosity or if this is referring to the exact bulk porosity at that point of the wall.
Referring to claims 1, 11, and 12, the limitation “surface porosity as measured by x-ray tomography is within 10% of the bulk porosity at midpoint of the wall” is unclear. It is unclear which value is being measured 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation 10%, and the claim also recites 5% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "substantially all" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-8, 11, 12, 14, 15, 17-29, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20120134891, hereinafter referred to as Boger as evidenced by US20190009254, hereinafter referred to as Clowes.
Referring to claim 1, Boger teaches in page 11 table 4 a particulate filter comprised of at least one porous ceramic wall (porous ceramic honeycomb for use as filter material; [0001]), the wall comprising a microstructure comprising:

d50>16 μm (example B has 18, 3 has 19.3),
d90<37 μm (example B has 32.21, 3 has 31.7), and
surface porosity is within 10% of the bulk porosity at midpoint of the wall ([0037] teaches surface porosity being in a ratio greater than or equal to 0.7 to the total porosity which would include this limitation).
While Boger does not explicitly state the surface porosity is measured by x-ray tomography, this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
If Boger does not explicitly teach surface porosity as measured by x-ray tomography is within 10% of the bulk porosity at midpoint of the wall, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the surface porosity be an optimal value such as within 10% of the bulk porosity at the midpoint of the wall as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity. Absent a proper 
If Boger does not explicitly teach the use of xray tomography, Clowes teaches an analogous art and that suitable techniques for determining porosity are known in the art and include mercury porosimetry and x-ray tomography.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use xray tomography in Boger as taught by Clowes, as Clowes teaches that this is a known method for determining porosity.
Referring to claim 2, Boger teaches the average bulk porosity as measured by mercury porosimetry is between 60 and 70%, inclusive (example B has 65%, 3 has 60%).
Referring to claim 5, Boger teaches d50 is between 17-20 μm, inclusive (example B has 18, 3 has 19.3).
Referring to claim 6, Boger teaches d90<35 μm (example B has 32.21, 3 has 31.7).

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have d90<30 μm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case Boger teaches multiple ranges from 43.71-19.3.
Referring to claim 8, Boger teaches d90 is between 25-37 μm, inclusive (example B has 32.21, 3 has 31.7).
Referring to claim 11, Boger teaches the surface porosity as measured by x-ray tomography which is within 5% of the bulk porosity at midpoint of the wall (greater than 0.7 ratio; [0037]).
Referring to claim 12, Boger teaches the surface porosity as measured by x-ray tomography differs from the bulk porosity at midpoint of the wall by less than 10% (greater than 0.7 ratio; [0037]).
Referring to claim 14, Boger teaches the microstructure comprises d10>10 μm (Table 4 example B teaches 9.42).
Referring to claim 15, Boger teaches the microstructure comprises d10>11 μm (Table 4 example B teaches 9.42).

Referring to claim 18, Boger does not explicitly teach the washcoat material is comprised of three-way catalyst TWC material, SCR material, or a combination thereof.
Boger does teach the use of catalyst washcoats ([0085).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal washcoat such as TWC or SCR since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 19, the limitation “the washcoat-loaded filter has a CTE which is within 10% of the uncoated porous ceramic wall” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Referring to claim 21, Boger teaches the washcoat material is present with a washcoat loading of >50 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 22, Boger teaches the washcoat material is present with a washcoat loading of >75 g/l ([0097 teaches washcoat loading of up to 120g/l).
Referring to claim 23, Boger teaches the washcoat material is present with a washcoat loading of between 30 and 120 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 24, Boger teaches the washcoat material is present with a washcoat loading of between 50 and 120 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 25, Boger teaches the washcoat material is present with a washcoat loading of between 75 and 120 g/l ([0097 teaches washcoat loading of up to 120g/l).
Referring to claim 26, Boger teaches substantially all of the washcoat material is disposed below the surface of the porous ceramic wall (washcoating can be applied to internal; [0084]).

Referring to claim 28, Boger teaches the porous ceramic wall has a (d90−d50)/d50<1.15 (Example B has one of 0.7894 and example 3 has 0.642 from Table 4).
Referring to claim 29, Boger teaches the porous ceramic wall has a wall thickness>40 μm ([0095] teaches wall thickness of 9mils).
Referring to claim 32, Boger teaches the filter comprises a matrix of porous ceramic walls (porous ceramic honeycomb [0001] includes matrix of walls, meaning this is inherent).
Referring to claim 33, Boger teaches the filter comprises a honeycomb matrix of porous ceramic walls (porous ceramic honeycomb [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776